DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/7/2022, regarding the specification and claim objections have been fully considered and – in light of the amendment - are persuasive. In light of the amendment, the related objections have been withdrawn. 
Applicant's arguments regarding the 35 USC 102 rejections of Claim 1 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that Beardsley does not feature a rotatable pivot joint at least partially internal to the proximal portion and the distal tip (Page 10, last Para), the examiner disagrees, pointing out that – as detailed in the updated rejection formulated below – Beardsley’s surgical stapler does include a rotatable pivot joint as claimed. Please see details below, including annotated drawings illustrating the claimed limitations.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-11, 13, 16-17,19-20, and 23 are rejected under 35 U.S.C. 102(a)(1)( and 102(a)(2) as being anticipated by US Pub 20130112729 by Beardsley et al. (hereinafter “Beardsley”). For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action.
Regarding Claim 1, Beardsley teaches a surgical stapling instrument (Abstract: “surgical fastener applying apparatus”, see any figures, e.g. 10 in Fig. 1) , comprising: 
a housing 12; 
a shaft 18 extending distally from said housing 12; 
an end effector (generic end effector 20 shown in Fig. 1, and/or equivalent end effectors compatible with all alternative embodiments discussed below) extending distally from said shaft 18 (see Fig. 1), comprising: 
a first jaw 26 comprising a staple cartridge 34 (Fig. 2, Para 0081) including staples 36 removably stored therein (See Fig. 2, also Para 0175: “deploy the staples”), wherein said staple cartridge 34 comprises a proximal end (right end, as oriented in Fig. 2) and a distal end (left end, as oriented in Fig. 2), and wherein said staples 36 are removably stored in staple cavities 68 (Para 0105: “surgical fasteners 36 pass through the retention slots 68”) arranged in 
a second jaw 24 (having anvil 28, Fig. 2, alternatively compatible embodiments discussed below) movable relative to said first jaw between an open position and a closed position (Para 0081: “pivotally coupled to a second jaw 26 to facilitate approximation thereof, and is adapted to clamp”; also Para 0103: “jaws 24, 26 (FIG. 1) are approximated using the handle assembly 12 to clamp”), wherein said second jaw 24 comprises: 
a proximal portion (right portion, as oriented in Fig. 2, also corresponding to right portion of anvil 28 in Fig. 2), comprising: 
a pivot coupled to said first jaw 26 (for “pivot”, see Para 0081: “pivotally coupled to a second jaw 26; pivot identified at the right/proximal most portion in Fig. 3 as the circle designating the pivoting axis); and 
longitudinal rows of staple forming pockets (Fig. 2, 5, Para 0087: “forming surfaces 48”) configured to deform said staples 36 when said staples are ejected (Para 0105) from said staple cartridge; and 
a distal tip rotatably coupled to said proximal portion by a rotatable pivot joint at least partially internal to said proximal portion and said distal tip. Note that only formerly numbered interpretation E is maintained below, along with the associated examiner-annotated Figs. 34-35, as identified and discussed below).
A-D, F-I [REMOVED]
E. Distal (right, as oriented in Fig. 34-35) end of introducer 800 is coupled to the proximal/left portion of anvil 28, as shown in Figs. 34-35. Introducer 800 is disclosed as rotatable about a pivot joint 808, the rotatable pivot joint 808 being a rotatable pivot joint at least partially internal to said proximal portion (on the left, as oriented in Figs. 34-35) and also partially internal to the distal tip (on the right, as oriented in Figs. 34-35).

Regarding Claim 16, Beardsley teaches all limitations, as detailed in the rejection of Claim 1 above (note that all limitations of Claim 16 are present in Claim 1, the only differences between the two claims being that Claim 16 is broader, and does not include limitations pertaining to staples located in the cartridge, and staple forming pockets in the second jaw. See above.

Regarding Claim 23, Beardsley teaches all limitations, as detailed in the rejection of Claim 1 above (note that all limitations of Claim 23 are present in Claim 1, the only differences between the two claims being that Claim 23 is broader, and does not include limitations pertaining to staples and staple forming pockets in the second jaw. 
Note that Beardsley teaches in Para 0109 that the introducer may be coupled directly to the anvil or to the cartridge, thus the reversed relative configuration (first jaw and second jaw being interchanged in the terminology of Claim 1 as baseline) is equally anticipated. Therefore, interpretation E discussed above applies. 
Additionally, because the first and second jaw designations are reversed, an additional interpretation is permitted, under which the rotatability of the distal tip is additionally anticipated by Beardsley – namely see the distal tip of embodiment E identified and discussed above, additionally recognized as being coupled (though indirectly), to the other / first jaw in a rotatable way, rotatability being additionally imparted by the structure and functionality of the pivot coupling the first and second jaws (refer to “pivot” above). 

Regarding Claims 2 and 17 (similar limitations, different dependency), Beardsley further teaches that the distal tip is rotatable between a first orientation and a second orientation relative to said proximal portion (see embodiment E identified and discussed above).

Regarding Claim 4, Beardsley further teaches that said proximal portion defines a longitudinal axis (e.g. longitudinal axis of anvil), wherein said distal tip defines a tip axis (see distal axis of the respective introducer of embodiment E illustrated only for Figs. 34-35 below), wherein said tip axis is aligned (e.g. parallel, or collinear, see illustrated below) with said longitudinal axis when said distal tip is in said first orientation, and wherein said tip axis is not aligned with said longitudinal axis when said distal tip is in said second orientation (Fig. 35 below). 

Regarding Claim 5, Beardsley further teaches that the tip axis is transverse to said longitudinal axis when said distal tip is in said second orientation (see embodiment E below,  for illustration). Note that “transverse” is understood as transecting/intersecting/defining a non-zero angle, and it is not interpreted as specifically conveying a perpendicular relationship between the axes.

    PNG
    media_image1.png
    766
    624
    media_image1.png
    Greyscale

Embodiment E (annotated Figs. 34-35) of Beardsley

Regarding Claim 6, Beardsley further teaches that the proximal portion comprises a top surface (top surface, as oriented in Figs. 34-35, of proximal portion / anvil 28) and a bottom surface (bottom surface, as oriented in Figs. 34-35, of proximal portion / anvil 28; see annotations TS and BS above) , wherein said staple forming pockets are defined in said bottom surface (Fig. 2, 5, Para 0087: “forming surfaces 48”) , wherein said distal tip comprises a first surface and a second surface (annotated as S1-2 above), wherein said first surface S1 of said distal tip is aligned (note they are parallel above, thus “aligned” ) with said top surface TS of said proximal portion when said distal tip is in said first orientation(i.e. in Fig. 34), and wherein said first surface TS of said distal tip is not aligned (corresponding axis for a non-zero angle, thus surfaces TS and S1 are not aligned, see annotations above) with said top surface TS of said proximal portion when said distal tip is in said second orientation (i.e. in Fig. 35).

Regarding Claim 7, Beardsley further teaches that said distal tip is pointed toward (i.e. downward, in the direction of the cartridge jaw) said staple cartridge (i.e. downward, as oriented in Fig. 35 above) when said distal tip is in said second orientation and said second jaw is in said closed position. 

Regarding Claim 8, Beardsley further teaches that said distal tip is not pointed toward said staple cartridge when said distal tip is in said first orientation and said second jaw is in said closed position (in particular, the distal tip is pointed sideways and away towards the right, thus not directed downwards toward the cartridge, see annotated Fig. 34, above).

Regarding Claim 9 and 19 (similar limitations, different dependency), Beardsley further teaches that said distal tip is in a scoop configuration (i.e. spoon-like, creating an angle) in said second orientation (see annotated Fig 35, above) and is configured to (intended use; note that Beardsley’s device is configured to perform the recited function; additionally note Para 0131: “atraumatically separates the target tissue "T" …to provide access to the target tissue "T") facilitate the insertion of said second jaw behind tissue. 

Regarding Claim 10, Beardsley further teaches that said distal tip is in a scoop configuration (i.e. spoon-like, creating an angle) in said second orientation (see annotated Fig. 35, above) and is configured to (intended use; note that Beardsley’s device is configured to perform the recited function; additionally note Para 0131: “atraumatically separates the target tissue "T" …to provide access to the target tissue "T") facilitate the insertion of said second jaw along the side of a body cavity defined in a patient (i.e. inside of a patient on which surgery is performed, see “tissue” above, in the context of Para 0077: <<"tissue" should be understood as 

Regarding Claim 11, Beardsley further teaches that said proximal portion comprises a first angled surface (annotated as BS , for embodiment E above; note that surface BS forms an angle  with respect to other surfaces, for example with the other jaw when the jaw is open, see details above), wherein said distal tip comprises a second angled surface S1 (as annotated above), and wherein said first angled surface BS and said second angled surface S1 are complementary (note they match, being parallel in the first orientation) when said distal tip is in said first orientation. Note that “complementary” is understood to imply that the two surfaces BS and S1 match each other, in at least one way (they are parallel, for example), but it is not interpreted as implying that defined angles add up to 90°, since such interpretation would not  be supported by the specification (note angles 40120 and 40220 not being complementary in geometric sense, as they are supplementary instead).

Regarding Claim 13 and 20 (similar limitations, different dependency), Beardsley further teaches a rotatable connector (e.g. connector/pivot 808 in embodiment E) connecting said distal tip to said proximal portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beardsley.
Regarding Claims 3 and 18 (similar limitations, different dependency), Beardsley further teaches that there exists an angle between the first orientation and said second orientation, said angle measuring a certain number of degrees from one another (see annotated Fig. for embodiment E above). 
Beardsley is silent about said angle measuring 180°.
It would have been obvious to a person of ordinary skill in the art having the teachings of Beardsley before them at the time the application was filed, to modify Beardsley’s surgical stapler to advantageously allow as wide a range of angular motions as possible (i.e. 180° between the extreme configurations), to beneficially allow the entire range of possible relative angular configurations, during a surgery. 
Additionally and in the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Beardsley’s stapler to allow a 180° relative angle between the first and second configurations, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.


Allowable Subject Matter
Regarding Claims 15 and 22, a statement of reasons for the indication of allowable subject matter was included in the previous (dated 10/07/2021), including a detailed discussion of the contrast with the prior art of record fails. Having been amended into independent form, Claims 15 and 22 are presently being allowed.
The following is a statement of reasons for the indication of allowable subject matter. 
	The prior art of record fails to teach staplers having all claimed limitations, particularly including:
Regarding Claim 12 - a biasing member configured to position said distal tip in said first orientation or said second orientation but no other orientations.
Regarding Claim 14 and 21 (similar limitations, different dependency) - a connector including two corresponding ends captured in respective recesses of the distal tip and of the proximal portion AND a resilient portion located between the two corresponding ends, and configured to maintain mutual contact between (“hold … against”, as claimed) the distal tip and the proximal portion. 
For illustration purposes, Fig 69A of the examined disclosure shows a biasing member (Claim 12 language) / resilient portion (Claim 14 & 21 language) 40300 being constantly stressed , the pre-stress into said resilient portion ensuring that the distal tip is maintained din the first (Fig. 68) or the second (Fig. 70) orientation but in no other orientations (Claim 12 language). The pre-stress in said resilient portion 40300 (Fig. 69A) causes the distal tip 40200 and the proximal portion 40100 to be maintained (“hold … against”, as claimed) in constant contact. For contrast, although Beardsley may be recognized as including two respective ends captured in the distal tip and proximal portion (i.e. separate elements making up the pivot 808, in Embodiment E depicted above), no resilient portion may be identified between the two respective ends, to satisfy the functionality claimed in Claims 14 or 21. As for features similar to those recited in Claim 12, no biasing action may be identified in Beardsley, configured to position 
Since the prior art (e.g. Beardsley) teaches staplers that lack said features, the prior art does not anticipate the claimed subject matter.   Furthermore, although constantly pre-stressed connectors are known to permit reconfiguration of distal tips with respect to proximal portions (e.g. see the toy of AREAWARE whose product description was attached to a prior Office Action) it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731